Citation Nr: 1823019	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  01-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from September 1958 to September 1984. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2000 decision of the Reno, Nevada, Regional Office (RO). In January 2003, July 2008, and July 2015, the Board remanded the appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder was raised by the record in September 2003 and July 2008 statements and was previously referred for adjudication in the July 2008 and July 2015 Board Remands. The issue of entitlement to service connection to bilateral hearing loss was raised by the record on a June 2015 Supplemental Claim form. The claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease (DDD), arthritis, and scoliosis did not originate during service, were not caused by any in-service injury, disease, disorder, or event, and lumbar spine arthritis did not manifest to a compensable degree within one year of service separation.





CONCLUSION OF LAW

The criteria for service connection for lumbar spine DDD, arthritis, and scoliosis have not been met. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service treatment records indicate that the Veteran had complaints of low back pain in May 1967, April 1970, January 1971, February 1972, March 1973, April 1983, and May 1983. His diagnoses were low back pain, lumbosacral strain, acute muscle spasms, and acute low back strain. The Veteran underwent many in-service examinations and completed many reports of medical history. The only time he reported back pain was in September 1975 where he indicated recurrent back pain. The examiner noted that he had a cyst on his back excised in approximately 1963 or 1964 and that he had no complications. On his September 1975 examination report, it was noted that he had back muscle spasms in 1967 and 1969 or 1970 but that he was treated with good results. 

On his February 1984 report of medical history at service separation, the Veteran did not indicate that he had recurrent back pain. He did, however, indicate a history of several other disorders and wrote a lengthy explanation about his medical history; no back complaints were included. The examiner also wrote a lengthy explanation of the Veteran's medical history and also did not mention any low back problems, complaints, or history. On his February 1984 physical examination for service separation, the Veteran's spine was normal and, again, the examiner wrote a paragraph explaining the Veteran's medical history, which included several disorders but no mention of low back complaints or history.

VA and private treatment records between service separation and November 1997 indicate that the Veteran sought treatment many times for different complaints, including for orthopedic complaints. They are nearly all silent as to any low back complaints. The only record indicating treatment for low back complaints was an August 1987 VA treatment record. On examination there were "no gross findings" and a diagnosis of low back strain was made. In March 1993, the Veteran was hospitalized for chest pain. His records contain no mention of low back pain or a history of low back disorder. Assessment of his musculoskeletal system stated only "[k]nown right knee arthritis and tendinitis of the left heel for which anti-inflammatory agents have been prescribed." 

In April 1987, the Veteran was afforded a VA examination. It was noted that he had pain at the sacroiliac joint, but that it did not bother him most of the time and did not persist. He was normal on examination and no diagnosis was advanced. On a May 1989 Report of Medical Examination for Disability Evaluation form, the Veteran reported only vertigo, right knee arthritis, and occasional pain the left shoulder.

In March 1998, the Veteran was afforded another VA examination. The examiner stated that the Veteran had "episodic discomfort in the low back . . . but is usually free of pain. He gets a recurrence of the low back pain about every two to five years." He was diagnosed with mild chronic low back pain due to degenerative arthritis. A December 1999 VA X-ray study report indicates that the Veteran had DDD, osteoarthritis, and scoliosis. A January 2000 VA treatment record indicates that the Veteran reported low back pain since 1964. A May 2000 VA treatment record indicates that the Veteran reported low back pain intermittently for years. 

On his December 2000 VA Form 9, the Veteran asserted that his low back complaints began in service in 1962 and would flare-up regularly throughout service and since service separation. He stated that in service they would give him pain medication but that only recently had a computerized tomography (CT) scan and magnetic resonance imaging (MRI) scan been done to detect his disorders. A January 2001 VA treatment record states a diagnosis of "[c]hronic low back pain since the 1960s in the Service, with recent diagnosis of spinal stenosis and degenerative disc disease." In an October 2003 statement, the Veteran wrote that he had back problems beginning in 1962 but "until now, no one bothered to find out why." In a May 2006 statement, the Veteran wrote that his back disorder began in service and has continued since that time.

In December 2011, the Veteran was afforded a VA examination. He was diagnosed with lumbar spondylosis, DDD, and muscle spasm. The examiner wrote that the Veteran reported chronic mid-to-low back pain and stiffness for 50 years. The examiner opined that the Veteran's low back disorder was not caused by service. She stated that, although the Veteran was treated in service for back complaints, they resolved; a 1970 X-ray study was normal, he denied back complaints at service separation, and he was normal on his physical examination for service separation. The examiner noted that the Veteran's current degenerative disorder and spondylosis were not found until the late 1990's, many years after service separation.

In a September 2013 statement, the Veteran reported that he had not had back problems for a while before service separation, which is why he did not report it on his report of medical history at service separation. A May 2016 VA treatment record states that the Veteran had low back pain since 1962 and that it "comes and goes."

In an October 2016 VA medical opinion, a VA examiner opined that the Veteran did not have a chronic muscle or lumbar spine disability which originated during service. The examiner noted that the Veteran's service treatment records indicated several acute episodes of lumbar strain and muscle spasms, but no chronic disorder, as evidenced by the Veteran's normal physical examination for service separation and the fact that arthritis and spondylosis was not diagnosed for many years after service separation. The examiner stated that DDD and spondylosis were more likely due to aging than to acute in-service injuries that had healed completely. The examiner also noted that spondylosis and DDD are chronic, bone-related diseases and have different pathological processes and are not related to strains and sprains, which are acute and affect the muscles.

The Veteran has several current low back disabilities, including DDD, arthritis, and scoliosis. However, no competent medical professional has opined that these disorders are in any way related to service or were caused by any in-service event, injury, disease, or disorder. The Veteran's service treatment records indicate that he sought treatment several times in service for low back complaints. He was diagnosed with strains, muscle spasms, and low back pain. Although the Veteran underwent many in-service examinations and completed many reports of medical history, he only mentioned back complaints in September 1975. The examiner at that time noted that he had a cyst that had been excised with no complications and that he had a history of muscle spasms but was treated with good results. There was no indication of any on-going treatment and no disorder was diagnosed at that time. Reports of medical history and examinations after September 1975 do not mention any low back complaints. On his February 1984 report of medical history at service separation, the Veteran wrote a lengthy explanation of his medical history while in service but never mentioned any low back complaints. On his February 1984 physical examination for service separation, his spine was normal and the examiner made no mention of low back complaints despite also writing a lengthy explanation of the Veteran's medical history. The lack of reports by the Veteran of on-going low back complaints and the findings of a normal spine on many examinations during service indicate that his muscle spasms and strains were acute episodes that resolved. Indeed, the Veteran's spine was normal when he separated from service.

Additionally, VA and private treatment records are largely silent for any back complaints for many years after service separation. An April 1987 VA examination stated that the Veteran's spine was normal and no diagnosis was advanced. The Veteran did not report any back complaints on a May 1989 Report of Medical Examination for Disability Evaluation form, despite listing several other complaints. He was treated in August 1987 for low back complaints but was again diagnosed with a strain and there were "no gross findings" on examination.

The Veteran was not diagnosed with arthritis until many years after service separation, in March 1998. In December 1999, he was diagnosed with DDD and scoliosis. Several treatment records indicate that the Veteran has had back complaints or pain since the 1960's. These medical histories all are based on the Veteran's reports and not based on a comprehensive review of the medical file. Indeed, the service treatment records and post-service VA and private treatment records contradict the Veteran's assertions that he has had a back disorder since the early 1960's. As stated earlier, throughout service, examinations were normal and no back disorder was diagnosed until the late 1990's.

Both the December 2011 and October 2016 VA medical opinions concluded that the Veteran's in-service complaints of back pain were acute and his complaints resolved. They concluded that his current disorders began many years after service separation and are a result of aging, rather than of his in-service acute injuries. The October 2016 examiner explained that his in-service complaints were muscle injuries, while his current disorders are bone-related and the two have different, unrelated pathological processes. The examiner noted that the Veteran's complaints of muscle spasms are a symptom of a disorder, not an underlying disorder itself.

Although the Veteran is competent to report his symptoms, he is not competent to make a medical determination as to the etiology of his disorders. He has reported intermittent back pain since service. However, two competent VA medical providers have concluded that his intermittent in-service episodes were acute, muscle-related injuries and not related to his current DDD, arthritis, and scoliosis. No competent medical provider has opined that the Veteran's current lumbar spine disorders are in etiologically-related to any in-service injury, disease, disorder, or event, or in any way were caused by service. Additionally, lumbar spine arthritis did not manifest to a compensable degree within one year of service separation. No arthritis was detected until March 1998, despite significant amounts of treatment for various complaints by VA and private medical providers. Therefore, service connection is not warranted and the claim is denied.

The Board notes that the Veteran has asserted that the October 2016 VA medical opinion failed to comply with the July 2015 Board Remand instructions which requested a medical opinion from an "appropriate medical professional." The October 2016 VA medical opinion was completed by a certified registered nurse practitioner. The Veteran has asserted that the only appropriate medical professional to evaluate his back disorder is a "board-certified orthopaedic surgeon." The Board finds that the October 2016 VA medical opinion did comply with the July 2015 Board Remand. The RO determined that the Veteran's lumbar spine disorder contained routine complaints and that an opinion could be rendered by a nurse practitioner. The competency of any examiner, whether nurse practitioner or otherwise, is presumed absent specific evidence to the contrary. Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009). None has been presented. The July 2015 Board Remand did not require that any particular type of medical professional or specialist, including a "board-certified orthopaedic surgeon," provide the medical opinion. Therefore, no violation was committed and a new opinion is not required. See Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Service connection for lumbar spine DDD, arthritis, and scoliosis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


